PD-1206-15

                            No.



Ronnie Heath                                 §    In the Texas Court of

vs.                                          §    Criminal Appeals

The State of Texas                           §    at Austin, Texas




                     •On Appeal from the Fifth Court of Appeals      COURTOFOR^
                           inCauseNo.05-14-00806-CR                       §gp If f|f|



                         Appellant's Motion to Extend the         rmiRTncl        ^
               Time for Filing a Petition for Discretionary Review ' 0F CRIM,NAL APPEALS
                                                                          SEP 17 2015

To the HonorableJudges of said Court:                                  Abel Acosta, Clerk

      Comes now Appellant, and respectfully requests, that the time for filing a

Petition for Discretionary Review in the above-styled and numbered cause be

extended. In support of this motion Appellant would show:

      1. Gn July 30, 2015, Appellant's conviction was affirmed by the Fifth Court

ofAppeals inCause No. 05-14-00806-CR styled Ronnie Heath v. The State ofTexas.

      2. On August 5, 2015, Appellant's counsel filed a Motion for Rehearing.

      3.' On August 26,2015, Appellant's Motion for Rehearing was granted and the

Court issues ah Opinion on Rehearing affirming the conviction.
      4. The present deadline for filing a Petition for Discretionary Review is

September 25, 2015. Appellant respectfully requests an extension of time until

November 24, 2015.

      5. No previous extension of time has been granted.

      6. Appellant would show the Court that a reasonable explanation exists for the

requested extension. Appellant is currently incarcerated in the Texas Department of

Criminal Justice and has limited legal knowledge. Appellant must go to the unit law

library to research and draft the issues.

      Wherefore, premises considered, Appellant respectfully requests that the time

for filing a Petition for Discretionary Review be extended to November 24, 2015.

                   ?                         Respectfully submitted,


                                             Ronnie Heath, Appellant # 14018945
                                             Kays Tower 03-E
                                             P.O. Box 660334
                                             Dallas, TX 75266-0334

                          CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing motion has been served on the
Dallas County District Attorney's Office, Appellate Division, 133 N. Riverfront
Blvd., LB 19, Dallas, Texas, 75207, Jjy-ttep^siting same in the United States Mail,
Postage Prepaid on ^.Dt , 7 . 20]

                                        Ronnie Heath, Appellant
    Affirmed as Modified and Opinion Filed July 30, 2015.




 flftWM?^™^* ffiaurt n£ Appeals Xfe£y Pj^C
   i^bf-^
      1/ loaded sack over the fence.. Guerra told the man to leave and called 9-1 -1.. The, man did.not pay

.any attention, to Guerra.   Instead, the man returned for more material.   The, man-, threw two

additional bags over the. fence, climbed the fence, put the bags into, a shopping cart, and left

"turn[ing] on Lamar." Guerra described the perpetrator as a thin, African-American man who

was approximately five feet seven or eight inches tall.

        Officer Troy Klinglesmith responded to the 9-1-1 call and arrived within a minute. He

saw arblack male pushing a shopping cart down the street. Officer Klinglesmith stopped the

man, questioned him, and identified the man as Heath. Also, he observed bags of what appeared

to be aluminum in the shopping cart. Officer Klinglesmith told Heath to "put the stuff back,"

then followed Heath to Action Metals. At Action Metals, Guerra identified Heath as the man he

saw taking the property and pushing the shopping cart. Then, Officer Klinglesmith applied a

magnet to the metal, found it. was not attracted to the metal, thereby confirming that the metal

was aluminum. The next day, Boris Grinstein, the vice president and manager of Action Metals,

weighed the aluminum, determining it was "over a hundred fpoundsl."

        Heath was indicted for theft and the offense was enhanced to a state jail felony because

the property stolen was aluminum and its value was less than $20,000. See Tex. Penal Code

Ann. § 31.03(a), (e)(4)(F)(i). The indictment also alleged two prior state jail felonies. See Tex.

Penal Code Ann. § 12.425(a).         The jury found Heath guilty, the enhancements true, and

assessed his punishment at five years of imprisonment.

                             II. SUFFICIENCY OF THE EVIDENCE

        In issue one, Heath argues the evidence is insufficient to support his conviction because

the evidence failed to identify him as the perpetrator. Specifically, he claims the' evidence is

insufficient because: (1) Guerra was not able to identify Heath in court; (2) although Officer

Klinglesmith testified Guerra identified Heath as the perpetrator at the., scene. Officer
KlinglesmitiY'was only'able "to communicate with Guerra "somewhat"; and" (3) Guerra "and

Officer Klinglesmith gave''differing descriptions of Heath's attire' at trial". The State respOrid's
that Guerra identified Heath as the thief to Office Klinglesmith and Officer "Klinglesmith
identified Heath at trial.


                                      A. Standard ofReview

        When reviewing the sufficiency of the evidence, an appellate court considers all of the

evidence in the light most favorable to the verdict to determine .whether the jury- was rationally

justified in finding guilt beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 318—

19 (1979); Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012); Brooks v. State, 323
S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op.). Appellate courts are required to

determine whether' any rational juror could have found the essential 'elements of the offense

beyond a reasonable doubt. SeeJackson, 443 U.S. at 319; £rdofa,:323 S.W.3d at 902 n.l9.; An

appellate court is required to defer to the jury's credibility and weight determinations because the

jury is the sole judge of the witnesses' credibility and the weight to be given to their testimony.

See Jackson, 443 U.S. at 319, 326; Merritt, 368 S.W.3d at 525; Brooks, 323 S.W,3d at 899. All

evidence, whether properly or improperly admitted, will be considered when reviewing the

sufficiency of the evidence.     See McDaniel v. Brown, 558 U.S. 120 (2010) (per curiam);

Lockhart v. Nelson, 488 U.S. 33, 41^2 (1988); Jackson, 443 U.S. at 319.

                                        B. Applicable Law

       A person commits theft if he unlawfully appropriates property with the intent to deprive

the owner of property.       Tex. Penal Code Ann. § 31.03(a).         Appropriation of property is

unlawful if: it is without the owner's effective consent.         TEX. PENAL CODE ANN. §

31.03(b)(1). Theft is a state jail felony if the value of the property stolen is less than $20,000 and

the property stolen is aluminum. Tex. Penal Code Ann. § 31.03(e)(4)(F)(i)


                                                -3-
       The State must prove beyond a reasonable doubt that the defendant is the person who

committed the offense charged. See Miller v. State, 667 S.W.2d 773, 775 (Tex. Crim. App.

1984); Wiggins v. State, 255 S.W.3d 766, 771 (Tex. App.—Texarkana 2008, no pet.). Identity

may be proved by direct evidence or circumstantial evidence, including DNA evidence, or

reasonable inferences from such evidence. See Gardner v. State, 306 S.W.3d 274, 285 (Tex.

Crim. App. 2009); Orellana v. State, 381 S.W.3d 645, 653 (Tex. App.—San Antonio 2012, pet.

ref d);-Roberson v. State, 16 S.W.3d 156, 167 (Tex. App.—Austin 2006, pet. ref d).

                            C. Application ofthe Law to the Facts

       The State concedes that Guerra could not identify Heath in court as the perpetrator. The

record shows that Guerra, the eyewitness to the offense, testified that the man he saw was in the

courtroom. When asked to describe the man's clothing, Guerra described the man as wearing a

green jacket, a white shirt, and a grayish tie. However, Guerra then stated the man in the
courtroom had a resemblance to the man he saw on the night of the offense, but noted that the

man he saw on the night of the offense was thinner. Also, Guerra stated the offense occurred

"past midnight." fon the samejjay) Office Klinglesmith testified, describing the man he arrested
on the nighyof the offense as the man in the courtroom wearing a brown coat, white shirt, and
tie. The record reflects that man was Heath. Officer Klinglesmith stated that he was dispatched

to the area of the offense at approximately 11:00 p.m.

       The record also shows that Guerra testified the man he saw stealing the metal was a thin,

African-American man of medium height, approximately five feet seven or eight inches tall.

Guerra stated that he saw the man throw the bags of metal over the fence, climb over the fence,

put the bags of metal into a shopping cart, and "turn[] on Lamar." Office Klinglesmith stated
that he arrived at the location less than a minute after he was dispatched and observed Heath

pushing a shopping cart in the street. The shopping cart contained aluminum in a couple of
                                      ^'oJ

At




                                                   o^


      Q.
                                              
c3




                                         V
                                      3da a^c°g-
                                                                                      dp




   :;.n Saturday, y                  !, 2014 AT A.BOUY 8:50 FM. A TKEFT/AEUMINUIvi OFFENSE OCCURRED /
                                     ,AS COUNTY, TEXAS. THE COMPLAINANT EN THIS OFFENSE IS ACTION
   n}} w i l l be he -'KbbJilN ED BY BORIS GRIN STEIN. THE STOLEN' AND RECOVERED PROPERTY                                  i'KI S
  OFFENSE IS ALUMINUM METAE($ 166.50). TEE PR OPF                               WAS   R   U V j-HA   ,.T THE   LOCATION
  RELEASED TO THE COMPLAINANT.


  ON SATURDAY, MARCH 29, 2014 AT ABOUT 8:50 PM; WITNESS EUAN GUERRA WAS WORKING SECURITY AT
  THE COMPLAINANTS CLOSED BUSINESS. WITNESS GUERRA. OBSERVED SUSPECT RONNIE HEATH INSIDE
  THE FENCED STORAGE YARD OF THE COMPLAINANTS BUSINESS. THE SUSPECT WAS THROWING PIECES OF
  ALUMINUM OVER THE FENCE ONTO THE SIDEWALK OUTSIDE THE COMPLAINANT'S BUSINESS. WITNESS
  GUERRA CONTINUED TO WATCH THE SUSPECT WILE CALLING 9-1-1. THE SUSPECT THEN USED A LADDER
 TO CLIMB BACK OVER THE COMPLAINANT'S FENCE AND DROPPED DOWN TO THE SIDEWALK. WITNESS
  GUERRA OBSERVED THE SUSPECT PUTTING THE STOLEN METAL INTO A. SHOPPING CART OUT ON THE
  SIDEWALK. UNIFORMED DALLAS POLICE OFFICERS TROY KLINGLESMITH #6415 AND LASHARON WATSON
  #9311, ALONG WI'FH THE POLICE HELICOPTER, RESPONDED TO THE LOCATION. OFFICERS LOCATED HIE
  SUSPECT WALKING ON TEE SIDEWALK OUTSIDE OF THE COMPLAINANTS BUSINESS. THE SUSPECT WAS
  PUSHING A    SHOPPING CART CONTAINING THE STOLEN METAL. OFFICERS TOOK THE SUSPECT INTO
  CUSTODY.' WITNESS GUERRA: IDENTIFIED AND TOOK. POSSESSION Or THE STOLEN ALUMENUM. WITNESS

        TiR"    TO FEW STER.RETT.                                      "

                      Ail :> i, ,:                                               WAS ASSIGNED
    rECTiV'-          R S?OK                                               T3I>.' 3Y TELEPHONE. V
                                 '•')' All                  "i.\ J.;

                                                'WITNESS GRINSTEIN
                                                  STORaGI                                                jj   VISED   THAT TNI
 COMPLAINANT DOES WISH TO PROSECUTE THE SUSPECT.


 A CRIMINAL HISTORY CHECK OF THE SUSPECT REVEALED TWO PRIOR FELONY CONVICTIONS. ON 9/7/05, ON
 CAUSE # F05-45500, THE SUSPECT WAS CONVICTED OF FORGERY OUT OF THE 292nd JDC. THE SUSPECT WAS
 SENTENCED TO 2 YEARS IN PRISON. ON 12/29/11, ON CAUSE # Fl 1-17208, THE SUSPECT WAS CONVICTED OF
 THEFT/ENHANCED/2 PRIORS OUT OF THE 363rd JDC. THE SUSPECT WAS SENTENCED TO 45 DAYS IN JAIL.




 ia^o^t o? 3/2i?jij(CaII ?



                "2"5^W<>4Le.stoneA-lujr\inaft\f fjb                                                                                 J